Per Curiam:
The able and ingenious argument of the learned counsel for the appellants has failed to satisfy us that this decree should be reversed. His main difficulty is that the clients whom he represents are neither legatees, distributees, nor creditors of Sallie H. Law’s estate, the account of whose executor was before the court below. That they have no standing, therefore, to contest the account, is a principle so well settled that a discussion of the authorities is unnecessary. It is sufficient to refer to McBride’s App., 72 Pa. 480; Braman’s App., 89 Pa. 78; Winton’s App., 111 Pa. 389; High’s Est., 136 Pa. 222. It may be, as contended by the appellants, that they will be collaterally affected by the decree in this estate, but there is no rule of law which entitles a person to be heard in, or become a party to, a judicial proceeding for such a reason. Nor are the appellants wholly without remedy. As they are not parties to the distribution of Sallie H. Law’s estate, they may not be bound by the decree therein, provided they can show hereafter that said decree was procured by fraud or collusion. And slight evidence might perhaps be sufficient, in view of the administrator’s position, to shift the burden of proof. We express no opinion upon the merits of the case.
The decree is affirmed and the appeal dismissed, at the cost of the appellant.